DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caldwell et al US 2021/0055732 A1 (hence Caldwell).
In re claims 1, 11, and 16, Caldwell discloses lane handling, for instance to enable vehicles to perform turns without colliding into oncoming vehicles and/or bicycles in other lanes (Abstract) and teaches the following:
determining, by a computing system, sensor data captured by at least one sensor of a vehicle while navigating a road segment (Fig.7, #706, and Paragraphs 0022 and 0057);
extracting, by the computing system, a plurality of features describing the road segment from the sensor data (Paragraph 0058);
determining, by the computing system, a map representation of the road segment based at least in part on the sensor data and the plurality of features extracted from the sensor data, the map representation being determined as the vehicle navigates the road segment (Paragraphs 0021, 0023, 0057-0059);
and while the map representation of the road segment is being determined, determining, by the computing system, at least one scenario associated with the road segment based at least in part on the map representation and the plurality of features extracted from the sensor data (Paragraphs 0023-0024, 0062, and 0069)
In re claims 2, 12, and 17, Caldwell teaches the following:
wherein extracting the plurality of features describing the road segment from the sensor data further comprises: determining, by the computing system, map features describing the road segment from the sensor data (Paragraphs 0017-0018, and Fig.1, #106 and #108);
determining, by the computing system, static objects detected on or along the road segment from the sensor data (Paragraphs 0020, 0023, and Fig.1, #110);
and determining, by the computing system, dynamic objects detected on or along the road segment from the sensor data (Fig.5, #502 and Paragraph 0058) 
In re claims 3, 13, and 18, Caldwell teaches the following:
wherein the map features include at least one of: a road segment length, a road segment quality, a roadway type, information describing traffic lanes in the road segment, information describing a presence of one or more bike lanes, information describing a presence of one or more crosswalks, and a zone in which the road segment is geographically located (Paragraphs 0020-0023)
In re claims 4, 14, and 19, Caldwell teaches the following:
wherein the at least one scenario is determined in real-time or near real-time based on at least one detected interaction between the map features, static objects, and dynamic objects (Fig.5, and Paragraphs 0036-0039)
In re claims 5, 15, and 20, Caldwell teaches the following:
providing, by the computing system, information describing the map representation and the at least one scenario to a transportation management system, wherein the transportation management system applies the information when routing a fleet of vehicles that offer transportation services (Paragraph 0065)
In re claim 7, Caldwell teaches the following:
wherein the at least one sensor corresponds to an optical camera and the sensor data includes a set of images captured by the optical camera over a 
In re claim 8, Caldwell teaches the following:
wherein the at least one sensor corresponds to an optical camera associated with a mobile device and the sensor data includes a set of images captured by the optical camera associated with the mobile device over a period of time during which the vehicle navigated the road segment (Paragraph 0070)
In re claim 9, Caldwell teaches the following:
wherein the at least one sensor corresponds to a Light Detection And Ranging (LiDAR) system and the sensor data includes a set of point clouds captured by the LiDAR system over a period of time during which the vehicle navigated the road segment (Fig.7, #706 and Paragraphs 0022 and 0063)
In re claim 10, Caldwell teaches the following:
wherein the at least one sensor corresponds to a radar system and the sensor data includes a set of radar data captured by the radar system over a period of time during which the vehicle navigated the road segment (Fig.7, #706 and Paragraphs 0022 and 0063)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell as discussed above and further in view of Patel et al US 2019/0049948 A1 (hence Patel).
In re claim 6, Caldwell discloses the claimed invention as recited above with respect to claims 1 and 5 but doesn’t explicitly teach the following:
wherein information describing the at least one scenario includes an identification code referencing the at least one scenario, and wherein the transportation management system interprets the identification code to recognize the at least one scenario
Nevertheless, Patel discloses operating a vehicle by switching between an autonomous control system within the vehicle and a remote operator (Abstract) and teaches the following:
wherein information describing the at least one scenario includes an identification code referencing the at least one scenario, and wherein the 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Caldwell reference with the feature of communicating current maneuvering parameters between the autonomous vehicle and the teleoperation center, as taught by Patel, in order to monitor the environment of the vehicle and take precautionary measures during a handover process between the autonomous vehicle and the teleoperation center (Patel, Paragraph 0009).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beller et al US 2021/0053561 A1 discloses techniques and methods for providing additional safety for interactions with pedestrians during operation of autonomous vehicle.
Kim et al US 2021/0041873 A1 discloses a path providing device disposed at a vehicle for providing a path (route) to the vehicle based on sensing information from one or more sensors disposed at the vehicle.
Bialer et al US 2021/0011150 A1 discloses motor vehicles with automated driving capabilities with onboard sensing systems and adaptive logic for deriving host vehicle speed and trajectory.
Ivanov et al US 2018/0023964 A1 discloses a layer application that generates navigation-related data based on observations associated with vehicles and performs navigation operation(s) based on the road database and the dynamic layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RAMI KHATIB/Primary Examiner, Art Unit 3669